Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-7, 9, 23-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, the limitation “wherein the elastic material accounts for all the elastic properties of the appliance” are indefinite. However, as amended to include “polyester fibers or polyethylene fibers” which are both elastomers. It is unclear how the reinforcing material would not result in some of the elastic properties. For examination purposes it is construed that the reinforcing material is relatively more rigid than the elastic material but still includes where both can be elastomers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), further in view of LI (US 2017/0007367) as evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers.
Regarding claims 1, 3-7, and 9, Martz discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the two materials forming a single structure and is castable (i.e. that the combination of materials can be cast into a certain shape as desired; as such is functional capability of the material and the material can be placed in a mold to form the end product) the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is an elastomer (silicone rubber is an elastomer), wherein the elastic material accounts for all or substantially all the properties of the appliance (as it is the only elastic material), wherein the elastic material comprises at least 10-95 wt % of the combination of the elastic and reinforcing materials forming the appliance. It would obvious to one of ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % as it is a result effective variable (i.e. a higher elastic to reinforcing material ratio would yield a more elastic material than a lower elastic reinforcing material ratio which would be more rigid. Both the device of Martz and the instant invention are designed to be flexible for insertion into the mouth and function in a similar manner of applying forces to the teeth) by combining various combinations of elastic/reinforcing materials to result in different elastic modulus’. Therefore, it would have been obvious to one or ordinary skill in the art to optimize the elasticity/ ratio of the combination of elastic material to reinforcing material to be between at least 10-95 wt % for the purpose of allowing deformation for proper insertion into a mouth to avoid irritation of the lips by elastically deforming past the opening in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); wherein the orthodontic appliance comprises tooth sockets (as shown in FIG. 7C the appliance conforms to a tooth forming a socket) that correspond to and enclose each tooth on the dental arch, the orthodontic appliance covering substantially the entire surface of each tooth of the dental arch (as shown in FIG. 7C); (claim 9) wherein elastic material is silicone rubber 
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover a substantial portion of the gums) and a substantial surface of the palatial portion of the mouth (as shown in FIG. 1b, 15 covers the palate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz, by requiring covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, as taught by Izugami, for the purpose of providing forces to all surfaces of the mouth including more stable anchorage. 
Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40  that is capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material.
Martz/Izugami/Abbatte fails to disclose that the reinforcing material being polyester fibers or polyethylene fibers.
However, li teaches an orthodontic appliance with two materials ([0096]-[0098]) where the second material is more rigid than the first elastic material and is comprised of polyester ([0097], “relatively figid portions of the appliance can be formed of …polyester”; [0098] “relatively elastic portions of the orthodontic appliance can be formed of.. a silicone rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte, by requiring the reinforcing material being polyester fibers, as taught by Li, for the purpose of maintaining rigidity and comfort of the device when placed in a patients mouth.
Claims 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 5,145,364) in view of Izugami (US 2017/0049535), and further in view of Abbatte (US 4,755,139), further in view of LI (US 2017/0007367),  and further in view of Borovinskih (US 2013/0089828).
Regarding claims 23-27 and 29, Martz discloses an orthodontic appliance in FIGS. 7-7D formed of a combination of an elastic material (Col. 1, lines 5-20, “silicone rubber”) and a reinforcing material (40, the clasp is a reinforcing material), the appliance exerting a continuous aligning force on a tooth or teeth along a dental arch (Col. 1, lines 5-20), wherein the elastic material is a material other than polyester (silicone rubber is not polyester), wherein the elastic material accounts for all or substantially 
Martz fail(s) to teach covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, and wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Izugami discloses an orthodontic appliance (10/20) in FIGS. 1a-2d which covers and is in direct contact with a substantial part of the gum surface of each tooth (as shown in FIG2a 10/20 cover 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz, by requiring covering and being configured for being in direct contact with a substantial part of the gum surface of each tooth; and covering and being configured for being in direct contact with a substantial part of the entire palatial surface or a substantial part of the entire sublingual surface of oral cavity, as taught by Izugami, for the purpose of providing forces to all surfaces of the mouth including more stable anchorage.
Martz/Izugami fail(s) to teach wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length.
However, Abbatte discloses an appliance made of silicone rubber with a shore A 40 capable of being stretched at least 300% of its original length (col. 5, II. 7-10. The material of Silastic Q7-4840) (As evidenced by Silastic Biomedical Grade Liquid Silicone Rubbers, Silastic Q7-4840 can be stretched/elongated by 540% on Page 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami, by requiring wherein the elastic material has an elasticity such that it is capable of being stretched at least 300% of its original length, as taught by Abbatte, for the purpose of providing a durable material. 
Martz/Izugami/Abbatte fails to disclose that the reinforcing material being polyester fibers or polyethylene fibers.
However, li teaches an orthodontic appliance with two materials ([0096]-[0098]) where the second material is more rigid than the first elastic material and is comprised of polyester ([0097], “relatively figid portions of the appliance can be formed of …polyester”; [0098] “relatively elastic portions of the orthodontic appliance can be formed of.. a silicone rubber).

Martz/Izugami/Abbatte/Li fail(s) to teach a kit of aligners; wherein the plurality of appliances have up to three appliances.
However, Borovinskih discloses an aligner in FIG. 1 which can be provided in a kit with a plurality of aligner appliances ([0174], a plurality is at least two which would be within “up to three”; [0174], “one or more” is construed as a plurality of devices in the kit. A plurality is at least two which would be within “up to three”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Martz/Izugami/Abbatte/Li, by requing a kit of aligners, as taught by Borovinskih, for the purpose of providing aligners/appliances which are tailored to an intended recipient ([0174]).  
Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive. 
On pages 9-10, applicant argues that Martz does not disclose an orthodontic appliance of a structure that is homogenous and continuous in its entirety. However, such limitation was removed from the claims.
For these reasons applicant’s arguments are not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/28/2022